right to due process because the statutes are too ambiguous. We decline to
                 exercise our discretion to consider the petition for two reasons.   See State
                 ex rel. Dep't Transp. v. Thompson, 99 Nev. 358, 662 P.2d 1338 (1983)
                 (explaining that extraordinary writ petitions are addressed to this court's
                 sound discretion), modified on other grounds by State v. Eighth Judicial
                 Dist. Court, 118 Nev. 140, 147, 42 P.3d 233, 237 (2002). First, this court
                 generally does not exercise its discretion to entertain a claim concerning a
                 pretrial challenge to the sufficiency of the evidence to support probable
                 cause, see Kussman v. Eighth Judicial Dist. Court, 96 Nev. 544, 546, 612
                 P.2d 679, 680 (1980), and Ice has not demonstrated that his challenge fits
                 within the exception we have made for purely legal issues, see Ostman v.
                 Eighth Judicial Din. Court, 107 Nev. 563, 565, 816 P.2d 458, 459-60
                 (1991); State v. Babayan, 106 Nev. 155, 174, 787 P.2d 805, 819-20 (1990).
                 Second, should Ice be convicted, he has an adequate remedy at law by way
                 of an appeal to challenge to the constitutionality of the robbery statutes as
                 they apply to the facts of his case. See NRS 34.170. Accordingly, we
                             ORDER the petition DENIED.




                                                     Parraguirre


                                                  ca,                                J.
                                                     Douglas




                                                     Cherry
                                                               a   kit 14            J.




SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    e
                cc:   Hon. Valerie Adair, District Judge
                      The Law Offices of Ivette Amelburu Maningo
                      Palm Law Firm, Ltd.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A